Per Curiam,
This ease was ably and correctly tried before the learned president of the twentieth judicial district. In his opinion denying the motion for a new trial the salient facts of the case, together with the principles involved, etc., are so fully set forth that little, if anything, can be profitably added in vindication of his rulings.
Plaintiffs’ request for instructions, recited in the first specification, was rightly refused, because there was no sufficient evidence of the facts of which it is predicated to justify submission of the questions involved to the jury.
The undisputed evidence was that, under his contract with the defendant company for grading the track and laying the rails, Cyrus N. Stark was an independent contractor and, as such, had a right to do the work and direct its performance in such manner as he chose, independently of any right of the defendant railway company. The latter had no other control over the work than to approve or disapprove of it when completed by Stark; and, inasmuch as the defendant company had no right to interfere with him or his employees, the negligence of the latter could not be imputed to it. It therefore follows *369that there was no error in the instructions recited in the second specification.
For same reasons, there was no error in directing the jury to find for defendant, as complained of in the third and last specification.
Without further comment, the judgment is affirmed on the opinion of the learned judge who specially presided at the trial.